DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the European PCT abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-9, 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ricci [US 2014/0309864]
Claim 1.    A method, comprising: receiving, by a processor (the vehicle control system 204 with a microprocessor 304 receive the sensed information, see Figs. 2, 3, para [0036, 0227-0229]) from a plurality of sensors in a vehicle, monitoring data relevant to a passenger being transported by the vehicle (the vehicle 104 includes a plurality of sensors such as seating sensors 678, video camera or image sensors 622A-B, a microphone 692A-B, airbag setting, door locking/unlocking, cabin temperature sensor, biological sensors 754, person’s temperature, motion sensors 624A-B, seatbelt sensors 
determining, by the processor based on the monitoring data, a soothing need or an emergency condition of the passenger (the vehicle controller system 204 including microprocessor 304 determines the driving condition and/or physiological health condition of the driver/passengers and to provide assistance to assist and comfort and safety to the driver/passenger such as control the cabin temperature, cabin moisture related to humidity, the seatbelt in a collision emergency and/or medical emergency (see Figs. 6A-6B, 7A, para [0310, 0312, 0314, 0486, 0487]); and
presenting, by the processor to the passenger, a multimedia message that addresses the soothing need or the emergency condition (the vehicle control system 204 including a communication network 224, a media subsystems 348 and a media controller 492 allow the vehicle control system 204 to communicate with media outside the vehicle 104 during emergency or health crisis to a remote third party, for example: the occupant message: “I need help” and the message to the occupant, such as “Do you need assistance”, and to provide assistance of emergency status and comforting to the driver/passenger, see Figs. 2-4, 8A, para [0236, 0321, 0328, 0525, 0530]).

Claim 2.    The method of claim 1, wherein the plurality of sensors comprises one or more of a respiration sensor, a pulse senor, a thermometer, a seat-occupation sensor, a seatbelt-buckling switch, an internal door handle, an external door handle, a window switch, a door-unlock switch, a microphone, a wide-angle video camera and a Bluetooth Low Energy (BLE) locator (the vehicle 104 includes a plurality of sensors such as 

Claim 3.    The method of claim 1, wherein the multimedia message comprises an audio message, a video massage, or both, specific to the passenger and relevant to the soothing need or the emergency condition, and wherein characteristics of the multimedia message enable the passenger to perceive the multimedia message as being verbally generated by a guardian with whom the passenger is personally acquainted (the messages verbally communication with media such as the occupant message: “I need help” and the message to the occupant, such as “Do you need assistance”, and to provide assistance of emergency status and comforting to the driver/passenger, see Figs. 2-4, 8A, para [0236, 0328, 0321, 0525, 0530]).

Claim 4.    The method of claim 1, further comprising: recording, by the processor, the multimedia message as verbally generated by a guardian of the passenger prior to the determining of the soothing need or the emergency condition (as cited the vehicle control system 204 including of multimedia communication alert in claim 1 above, wherein the alert module 2348 can automatically generate and provide alerts to users. Additionally, the alert module 2348 can retrieve a plurality of pre-planned alerts from system data 208 and/or the server 228. The alerts can include audio messages using 

Claim 5.    The method of claim 1, further comprising: generating, by the processor, the multimedia message using audio-synthesis techniques, video-synthesis techniques, or both (the speech synthesis module 820, see Fig. 8A, para [0344, 0348]).

Claim 6.    The method of claim 1, wherein the presenting of the multimedia message to the passenger comprises broadcasting the multimedia message through a speaker in the vehicle, displaying the multimedia message on a display in the vehicle, or both (the output speakers 880 and display controlling, see Fig. 8A, para [0334]).

Claim 7.    The method of claim 1, further comprising: notifying, by the processor, a guardian at a remote location of the soothing need or the emergency condition (the diagnostic communication module 256 receiving and transmitting diagnostic signals and information to a third party, user and/or family member who could be a parent or guardian, including of the health maintenance alerts, temperature, destination and/or 

Claim 8.    The method of claim 7, wherein the notifying the guardian of the soothing need or the emergency condition comprises: sending a text message or an email to the guardian, the text message or the email describing the monitoring data and the soothing need or the emergency condition (the email and text messages the alerts and/or for updating directions and destination for smoothing traveling, see para [0098, 0099, 0550]); and
establishing a one-way communication link from the vehicle to the guardian, the one-way communication link enabling the guardian to monitor the passenger via the one-way communication link in a real-time manner (the users, servers, third parties, etc., one-way or only obtain, receive or track health status data of a driver/passengers, see Fig. 5, para [0448, 0449, 0483]).

Claim 9.    The method of claim 7, wherein the notifying the guardian of the soothing need or the emergency condition comprises: sending a text message or an email to the guardian, the text message or the email describing the monitoring data and the soothing need or the emergency condition (the email and text messages the alerts and/or for updating directions and destination for smoothing traveling, see Fig. 12C, para [0098, 0099, 0550]); and
establishing a two-way communication link between the vehicle the guardian, the two-way communication link enabling the guardian and the passenger to communicate to 

Claim 11.    The method of claim 1, wherein the vehicle is equipped with one or more air bags, and wherein, in an event that one of the one or more air bags is launched due to a major collision of the vehicle (the deployment of an airbag in critical accident, see para [0881]), the method further comprises: notifying, by the processor, a guardian of the passenger and a dispatch center of the vehicle of the major collision of the vehicle (the warning of impending accident or collision and to issuing alerts to a user or family member who could be a parent or guardian and/or remote monitoring entity, see para [0758, 0881]).

Claim 12.    The method of claim 1, wherein the vehicle comprises an autonomous vehicle controlled by the processor to transport the passenger to a destination according to a predetermined route approved by a guardian of the passenger (the confirmation of the destination by a person or user, see para [0604, 0853, 0855]).

Claim 13.    The method of claim 12, wherein the guardian is not within the vehicle, the method further comprising: determining, by the processor based on the emergency condition of the patient, a route change to transport the passenger via an alternative route to an alternative destination (the alternate route is the shortest route being ranked 
sending, by the processor to the guardian, a route change requesting of an approval of the route change (the destination route query to be confirmed the destination by a person or user 216, who could be an owner, family member as a parent or guardian, see para [0604, 0681]);
receiving, by the processor from the guardian, the approval (the user or a person 216 not in the vehicle, who could be an owner, family member as a parent or guardian to confirm of the destination, see Figs. 35, 39, para [0106, 0603); and
controlling, by the processor, the vehicle to transport the passenger to the alternative destination via the alternative route (the vehicle microprocessor send the alternate or correct destination/route/directions to each one of the one or more devices, see Figs. 35-37, para [0106, 0107, 0556]). 

Claim 14.    The method of claim 13, further comprising: establishing, by the processor, a communication link between the vehicle and the guardian, the communication link enabling the guardian to announce the route change to the passenger via the communication link (as cited in claim 13 above, wherein the voice command to select an alternate route and directions, see para [0797]).


a plurality of user-interface sensors (the user interfaces 212, 248 operable to receive one or more sensors, see Fig. 2, para [0030, 0227, 0307]) capable of monitoring interactions between the passenger and the vehicle;
a memory capable of storing a plurality of audio-video (multimedia) messages;
a processor capable of determining whether a soothing need or an emergency condition of the passenger exists based on monitoring data generated by one or more of the plurality of physiological sensors and the plurality of user-interface sensors; and
a multimedia interface capable of presenting one or more of the plurality of multimedia messages to the passenger in an event that the processor determines that the soothing need or the emergency condition exists (as cited in respect to claim 1 above, see Figs. 1-4, 6A).

Claim 16. The apparatus of claim 15, wherein: the plurality of physiological sensors comprises one or more of a respiration sensor, a pulse senor and a thermometer,
the plurality of user-interface sensors comprises one or more of a seat-occupied sensor, a seatbelt-buckled switch, an internal door handle, an external door handle, a window switch, a door-unlock switch, a microphone, a wide-angle video camera and a Bluetooth Low Energy (BLE) locator, the multimedia interface comprises a speaker, a display, or both, each of the plurality of multimedia messages comprises an audio message, a 

Claim 17.    The apparatus of claim 16, wherein the processor comprises a multimedia synthesizer capable of synthesizing the multimedia messages such that the multimedia messages exhibit the characteristics (as cited in respect to claim 5 above, and including the media controller subsystem 348 and alert module 2348 include a speech synthesis module 2320 and displaying the message, see Figs. 8A, 23, para [0344, 0548, 0553]).

Claim 18.    The apparatus of claim 16, wherein each of the plurality of multimedia messages is verbally generated by the guardian and pre-recorded such that the multimedia messages exhibit the characteristics (as cited in respect to claim 6 above, and including the media controller subsystem 348 and alert module 2348 include a speech synthesis module 2320, see Figs. 8A, 23, para [0344, 0548, 0553]).

Claim 19.    The apparatus of claim 15, further comprising: a communication circuit capable of providing a real-time communication link between the passenger and the guardian (the vehicle control system provides communications in real-time, see para [0378, 0803]).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci [US 2014/0309864] in view of Li [US 9,736,688]
Claim 10.    The method of claim 1, wherein the vehicle is equipped with one or more impact sensors, and wherein, in an event that one of the one or more impact sensors (the force sensors 768, 772 for determining of a collision or striking, see Fig. 7A, para [0333-0334, 0342]) is triggered due to a minor collision of the vehicle, the method further comprises: notifying, by the processor, a guardian of the passenger and a dispatch center of the vehicle of the minor collision of the vehicle (the warning of impending accident or collision and to issuing alerts to a user and/or remote monitoring entity, see para [0758, 0881]).
But Ricci fails to disclose locking, by the processor, passenger doors of the vehicle to prevent the passenger from leaving the vehicle.  However, Ricci discloses the 
Li suggests that when certain events happen to the vehicle (e.g., break in, impact etc.), has some major drawbacks.  The current car Security, Control & Monitor System (SCMS), for example: allows the car owner (via smart phone) to remotely lock/unlock its doors, turn on/off its ignition/horn/lights and being alerted (see Figs. 1, 13, col. 5, lines 66-67, col. 6, lines 1-7).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the locking doors when an accident event happened of Li to the vehicle controller to activate of braking, steering in response to the setting collision of Ricci for greater safety to a driver and/or passengers and to prevent of danger from outside of the vehicle after the accident.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Breaux et al discloses the systems, methods, and devices for managing predetermined functions on a mobile device within a moving vehicle, the mobile device having an 
Alcaidinho et al discloses the adaptive display may determine the passenger is still experiencing motion sickness and perform additional remedies. The adaptive display system may perform operation to adjust the temperature of the vehicle for the passenger experiencing motion sickness. This may include changing the direction of air flow to the passenger. The adaptive display system may perform operation to adjust the sound in the vehicle. Adjusting the sound may include changing the volume of audio being played. Adjusting the sound may include changing the content of the audio being played, such as playing soothing and relaxing music. It has also been shown that audio containing positive verbal instructions may assist a passenger dealing with motion sickness. The content may be changed to content the passenger finds soothing or enjoyable.	[US 2019/0047498]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
05/13/2021